Exhibit 10.20

[gsj4fvzwtpnx000001.jpg]

 

TO:

RACHEL BISHOP

 

 

FROM:

STEVE ESTES

 

 

DATE:

JULY 8, 2019

 

 

SUBJECT:

PLANNED ISSUANCE OF RESTRICTED STOCK

 

 

As we have discussed, a critical component of our ongoing business strategy for
Reynolds Consumer Products LLC will be to explore opportunities for the business
that could lead to an Initial Public Offering (IPO) of the business or
potentially a divestiture of the associated business entities. Your assistance
is needed by Reynolds as we work through this process to help prepare the
business for a successful transaction.  

 

If the IPO is successful, the company whose shares are registered in the IPO
will issue you Restricted Stock at the completion of the IPO.  The number of
shares in this grant equals $206,000 divided by the IPO price as of the date of
the grant, rounded to the nearest whole share.  Vesting for the restricted stock
will occur over a 3-year period with 1/3 vesting after 12-months from the
successful IP0; 1/3 vesting after 24-months from the successful IPO; and, 1/3
vesting after 36-months from the successful IPO.  You must be an employee of the
Company or one of its affiliates on the applicable vesting date to receive such
shares.

 

Should there be a business sale instead of an IPO, you will receive $206,000 in
cash in lieu of Restricted Stock.  For purposes hereof, a business sale means a
sale of all or substantially all of the assets of the Company or a sale of more
than 50% of the equity of the Company or such entity. This cash payment will be
made in the following manner:

 

½ Payable 30-days post-closing of the sale

 

½ Payable 180-days post-closing of the sale

This memo does not change your status as an “at-will” employee and does not
guarantee your employment for any specific period of time. The Company reserves
the right to terminate you at any time and for any or no reason.  Any Restricted
Stock issued or cash payment made pursuant to this memo shall be subject to
regular tax withholdings and other authorized deductions and will not be treated
as compensation for any purpose under any benefit plans or programs, unless
statutorily required.

This memo is provided to summarize the agreement that has been reached in this
regard between the Company and the employee.  Should an IPO be completed, a
formal grant letter for the Restricted Stock will be provided to the employee
that documents all terms and conditions related to the grant.

 

//s//  Steve Estes

 